OPINION OF THE COURT
Per Curiam.
Jeffrey Pasternack has submitted an affidavit, dated February 2, 1996, wherein he tenders his resignation as an attorney and counselor-at-law (22 NYCRR 691.9). Mr. Pasternack was admitted to the practice of law by the Appellate Division of the Supreme Court in the Second Judicial Department, on March 16, 1977, under the name Jeffrey Howard Pasternack.
*287Mr. Pasternack acknowledges that he is the subject of an investigation by the Grievance Committee for the Tenth Judicial District into allegations involving a dishonored trust account check.
Mr. Pasternack indicates that his resignation is freely and voluntarily tendered, that he is not being subjected to coercion or duress, and that he is fully aware of the implications of submitting his resignation. He states that he could not successfully defend himself on the merits against the disciplinary charges which would be brought against him as a result of the Grievance Committee’s investigation.
Mr. Pasternack’s proffered resignation expressly states that it is submitted subject to any application which may be made by the Grievance Committee for the Tenth Judicial District for an order directing that he make restitution and that he reimburse the Lawyers’ Fund for Client Protection of the State of New York pursuant to Judiciary Law § 90 (6-a). Mr. Pasternack is aware that any order issued pursuant to Judiciary Law § 90 (6-a) may be entered as a civil judgment against him and specifically waives the opportunity afforded him by Judiciary Law § 90 (6-a) (f) to be heard in opposition thereto.
Counsel for the Grievance Committee has recommended that the Court accept the resignation. Under the circumstances, the resignation of Jeffrey Pasternack as a member of the Bar is accepted and directed to be filed. Accordingly, Jeffrey Pasternack is disbarred and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately.
Mangano, P. J., Rosenblatt, Miller, O’Brien and Joy, JJ., concur.
Ordered that the resignation of Jeffrey Pasternack is accepted and directed to be filed; and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Jeffrey Pasternack is disbarred and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that Jeffrey Pasternack shall promptly comply with this Court’s rules governing the conduct of disbarred, suspended and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Jeffrey Pasternack is commanded to desist and refrain (1) from practicing law in any form, either as principal or as agent, clerk or employee of another, (2) from appearing *288as an attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority, (3) from giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) from holding himself out in any way as an attorney and counselor-at-law.